EXHIBIT 10.34

 

 

HELEN OF TROY LIMITED

2008 STOCK INCENTIVE PLAN

 

FORM OF STOCK OPTION AGREEMENT

 

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Helen of Troy Limited (the “Company”), a Bermuda company, hereby grants to
[____________] (the “Option Holder”), the option to purchase common shares, par
value $0.10 per share of the Company (“Shares”), upon the terms set forth in
this stock option agreement (the “Stock Option Agreement”) and the associated
grant award information maintained on the website of the stock brokerage or such
other financial services firm as may be designated by the Company (the “Grant
Information”) (collectively this Stock Option Agreement and the Grant
Information shall be referred to as the “Agreement”):

 

WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention to provide Services (as defined in the Plan) to the
Company and its Subsidiaries, and the following terms reflect the Company’s 2008
Stock Incentive Plan (as amended from time to time, the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 

1.   Defined Terms; Plan.  Terms used but not defined herein shall have the same
meaning ascribed to such terms in the Plan.  This Agreement and the grant herein
are subject to the terms and conditions herein and the terms and conditions of
the applicable provisions of the Plan, the terms of which are incorporated
herein by reference.

 

2.   Grant.  The Option Holder is hereby granted an option (the “Option”) to
purchase [______] Shares (the “Option Shares”) pursuant to the terms and
conditions of this Agreement and the Plan.  Each Option shall be designated in
the Grant Information as either an ISO (as defined below) or a non-qualified
option (“NSO”).  The Option is granted as of [______] (the “Grant Date”).

 

If designated in the Grant Information as an “ISO,” this Option is intended to
qualify as an “incentive stock option” as defined in Section 422(b) of the Code
to the extent that the aggregate Fair Market Value (determined as of the Grant
Date) of Option Shares that are exercisable for the first time by the Option
Holder during any calendar year does not exceed $100,000, however, to the extent
any Option Shares covered by this Option, exceed this limit such Option Shares
shall be deemed to be NSOs.

 

3.   Status of Option Shares.  The Option Shares shall upon issue rank equally
in all respects with the other Shares.

 

4.   Option Price.  The purchase price for the Option Shares shall be, except as
herein provided, the “grant price” as set forth in the Grant Information,
hereinafter sometimes referred to as the “Option Price,” payable immediately in
full upon the exercise of the Option.  In no event shall the Option Price be
less than 100% of the Fair Market Value of the Option Shares subject to this
Option on the Grant Date (or, with respect to an ISO, 110% where the Option
Holder owns more than 10% of the total combined voting power of all classes of
stock of the Company or any subsidiary on the Grant Date).

 

--------------------------------------------------------------------------------


 

5.   Term of Option.  Subject to the terms and conditions of this Agreement and
the Plan, the Option may be exercised only in accordance with Sections 6 and 7
below and shall remain exercisable until the “Expiration Date” set forth in the
Grant Information.  Thereafter, the Option Holder shall cease to have any rights
in respect thereof.

 

6.   Exercisability.  Subject to the Option Holder’s continued Service (as
defined in the Plan) and the terms and conditions of this Agreement and the
Plan, the Option shall vest and become exercisable according to the vesting
schedule set forth in the Grant Information.

 

7.   Exercise of Option.  The Option may be exercised for all, or from time to
time any part, of the Option Shares for which it is then exercisable.  The
exercise date shall be the date the Company receives a written or electronic
notice of exercise signed by the Option Holder (which the Committee may required
to be delivered in electronic form pursuant to Section 16), specifying the whole
number of Option Shares in respect of which the Option is being exercised,
accompanied by (a) full payment for the Option Shares with respect to which the
Option is exercised, in a manner acceptable to the Company (which, at the
discretion of the Company, may include a broker assisted exercise arrangement),
of the Option Price for the Option Shares for which the Option is being
exercised, (b) payment by the Option Holder of all payroll, withholding or
income taxes incurred in connection with the Option exercise (or arrangements
for the collection or payment of such tax satisfactory to the Committee are
made).  The purchase price for the Shares as to which the Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Option Holder (i) in cash, (ii) in Shares having a Fair Market Value equal
to the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee, (iii) partly in cash and
partly in such Shares, (iv) through the delivery of irrevocable instructions to
a broker to deliver promptly to the Company an amount equal to the aggregate
Option Price for the Shares being purchased, or (v) through having Shares
withheld by the Company from any Shares that would have otherwise been received
by Option Holder.  Anything to the contrary herein notwithstanding, the Company
shall not be obligated to issue any Option Shares hereunder if the issuance of
the Option Shares would violate the provision of any applicable law, in which
event the Company shall, as soon as practicable, take whatever action it
reasonably can so that the Option Shares may be issued without resulting in such
violations of law.

 

8.   Automatic Exercise.  To the extent that as of the “Automatic Exercise Date”
(as defined below) (a) the Option has not previously been exercised to the
maximum extent permitted in accordance with its terms and (b) the aggregate Fair
Market Value of the unexercised Option on the Automatic Exercise Date less the
aggregate Option Price of the unexercised Option equals or exceeds $100 (One
Hundred Dollars) on the Automatic Exercise Date, the Option shall be deemed to
have been exercised to the maximum extent possible in accordance with its
terms.  The Option Holder authorizes the Company or its “Designated Broker”
(i.e., the stock brokerage or other financial services firm designated or
approved by the Company) to effect such exercise on the Automatic Exercise Date
and, if such exercise will occur by means of a broker assisted cashless exercise
the broker shall be directed to sell on behalf of the Option Holder, that number
of Shares yielding a sufficient amount to pay the Company in satisfaction of the
Option Price and applicable withholding taxes for the purchased Shares.  The
Automatic Exercise Date shall be the Expiration Date; however, to the extent the
Option is not exercisable on the Expiration Date because this date is a date the
Nasdaq market system or principal stock exchange on which the Shares are then
listed or admitted to trading is closed, the Automatic Exercise Date shall be
the immediately preceding date on which the Shares are traded.

 

--------------------------------------------------------------------------------


 

9.   Exercisability Upon Termination of Service by Death or Disability.  Upon a
Termination of Service by reason of death or Disability, the Option may be
exercised within one year following the date of death or Termination of Service
due to Disability (subject to any earlier termination of the Option as provided
in Section 5 herein), by the Option Holder in the case of Disability, or in the
case of death, by the Option Holder’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but in any case only to
the extent the Option Holder was entitled to exercise the Option on the date of
his or her Termination of Service by death or Disability.  To the extent that
the Option Holder was not entitled to exercise the Option at the date of his or
her Termination of Service by death or Disability, or if he or she does not
exercise the Option (which he or she was entitled to exercise) within the time
specified herein, the Option shall terminate.  Notwithstanding anything to the
contrary herein, the Committee may at any time and from time to time prior to
the termination of the Option, with the consent of the Option Holder, extend the
period of time during which the Option Holder may exercise his or her Option
following the date of Termination of Service due to death or Disability;
provided, however, that the maximum period of time during which the Option shall
be exercisable following the date of Termination of Service due to death or
Disability shall not exceed the original term of the Option and that
notwithstanding any extension of time during which the Option may be exercised,
the Option, unless otherwise amended by the Committee, shall only be exercisable
to the extent the Option Holder was entitled to exercise the Option on the date
of Termination of Service due to death or Disability.  Any such extension shall
be designed to conform to the requirements of Section 409A of the Code so as to
avoid the imposition of additional tax.

 

10. Effect of Other Termination of Service.  Upon a Termination of Service for
any reason (other than death or Disability), the unexercised Option may
thereafter be exercised during the period ending 90 days after the date of such
Termination of Service (subject to any earlier termination of the Option as
provided in Section 5 herein), but only to the extent to which the Option was
vested and exercisable at the time of such Termination of Service. 
Notwithstanding the foregoing, the Committee may, in its sole discretion, either
by prior written agreement with the Option Holder or upon the occurrence of a
Termination of Service, accelerate the vesting of unvested Options held by the
Option Holder if the Option Holder’s Termination of Service is without “cause”
(as such term is defined by the Committee in its sole discretion) by the
Company.

 

11. Effect of Change of Control.  Subject to the terms this Section 11 and the
Plan, in the event there occurs a Change of Control, the Option Holder shall
have the right to exercise the Option from and after the date of the Change of
Control, notwithstanding that such Option may not be fully exercisable or
vested.

 

12. Adjustments Upon Certain Events.

 

(a)        Adjustments upon Changes in Capitalization. Subject to any required
action by the shareholders of the Company and subject to Section 11 of the Plan,
the number and type of Shares covered by this Agreement, as well as the exercise
or purchase price, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split or combination or the payment of a stock dividend (but only on the
Company’s common shares) or reclassification of the Company’s common shares or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. Such adjustment shall be made by the
Committee in its sole discretion, which adjustment shall be final, binding and
conclusive.

 

(b)        Dissolution or Liquidation.  In the event of the dissolution or
liquidation of the Company, other than pursuant to subsection (c) hereof in
connection with a Reorganization, the Option shall terminate as of a date to be
fixed by the Committee, provided that not less than 30 days written notice of
the date so fixed shall be given to the Option Holder, subject to any applicable
laws, and the Option Holder shall

 

--------------------------------------------------------------------------------


 

have the right during such period to exercise the Option as to all or any part
of the Option Shares covered hereby as to which the Option would then be
exercisable.

 

(c)        Reorganization.  In the event of a Reorganization in which the
Company is not the surviving or acquiring company, or in which the Company is or
becomes a wholly-owned subsidiary of another company or entity after the
effective date of the Reorganization, then (i) if there is no plan or agreement
respecting the Reorganization (“Reorganization Agreement”) or if the
Reorganization Agreement does not specifically provide for the change,
conversion or exchange of the Option Shares under outstanding unexercised
Options for securities of another corporation, then the Option shall terminate
as provided in subsection (b) hereof; or (ii) if there is a Reorganization
Agreement and if the Reorganization Agreement specifically provides for the
change, conversion or exchange of the Option Shares under outstanding or
unexercised Options for securities, cash or property of another corporation or
entity, then the Committee shall adjust the Option Shares under such outstanding
unexercised Options (and shall adjust the Option Shares which are then available
to be granted, if the Reorganization Agreement makes specific provisions
therefor) in a manner not inconsistent with the provisions of the Reorganization
Agreement for the adjustment, change, conversion or exchange of such stock and
such Options.

 

13. Confidentiality and Non-Competition.

 

(a)        Confidentiality. During the period that Option Holder provides
Services (as defined in the Plan) or engages in any other activity with or for
the Company and for a two year period thereafter, Option Holder shall treat and
safeguard as confidential and secret all Confidential Information (as defined in
the Plan) received by Option Holder at any time. Without the prior written
consent of the Company, except as required by law, Option Holder will not
disclose or reveal any Confidential Information to any third party whatsoever or
use the same in any manner except in connection with the businesses of the
Company and its Subsidiaries. In the event that Option Holder is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or other process) to disclose
(i) any Confidential Information or (ii) any information relating to his or her
opinion, judgment or recommendations concerning the Company or its Subsidiaries
as developed from the Confidential Information, Option Holder will provide the
Company with prompt written notice of any such request or requirement so that
the Company may seek an appropriate protective order or waive compliance with
the provisions contained herein.  If, failing the entry of a protective order or
the receipt of a waiver hereunder, Option Holder is, in the reasonable opinion
of his or her counsel, compelled to disclose Confidential Information, Option
Holder shall disclose only that portion and will exercise best efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information.

 

(b)        Non-Competition.

 

(i)         During the period that Option Holder provides Services to the
Company or its Subsidiaries, and for a two-year period thereafter, the Option
Holder shall not, without prior written consent of the Committee, do, directly
or indirectly, any of the following:  (A) own, manage, control or participate in
the ownership, management, or control of, or be employed or engaged by or
otherwise affiliated or associated with, any other corporation, partnership,
proprietorship, firm, association or other business entity, or otherwise engage
in any business which competes with the business of the Company or any of its
Subsidiaries (as such business is conducted during the term Option Holder
provides Services to the Company or its Subsidiaries) in the geographical
regions in which such business is conducted; provided, however, that the
ownership of a maximum of one percent of the outstanding stock of any publicly
traded corporation shall not violate this

 

--------------------------------------------------------------------------------


 

covenant; or (B) employ, solicit for employment or assist in employing or
soliciting for employment any present, former or future employee, officer or
agent of the Company or any of its Subsidiaries.

 

(ii)     In the event any court of competent jurisdiction should determine that
the foregoing covenant of non-competition is not enforceable because of the
extent of the geographical area or the duration thereof, then the Company and
the Option Holder hereby petition such court to modify the foregoing covenant to
the extent, but only to the extent, necessary to create a covenant which is
enforceable in the opinion of such court, with the intention of the parties that
the Company shall be afforded the maximum enforceable covenant of
non-competition which may be available under the circumstances and applicable
law.

 

(c)        Failure to Comply.  Option Holder acknowledges that remedies at law
for any breach by him or her of this Section 13 may be inadequate and that the
damages resulting from any such breach are not readily susceptible to being
measured in monetary terms. Accordingly, Option Holder acknowledges that upon
his or her violation of any provision of this Section 13, the Company will be
entitled to immediate injunctive relief and may obtain an order restraining any
threatened or future breach. Option Holder further agrees, subject to the
proviso at the end of this sentence, that if he or she violates any provision of
this Section 13, Option Holder shall immediately forfeit any rights under this
Agreement (including any unexercised portion of the Option) and shall return any
Shares held by Option Holder received upon the exercise of the Option granted
under this Agreement, together with any proceeds from sales of any Shares
received upon the exercise of the Option. Nothing in this Section 13 will be
deemed to limit, in any way, the remedies at law or in equity of the Company,
for a breach by Option Holder of any of the provisions of this Section 13.

 

(d)       Notice.  Option Holder agrees to provide written notice of the
provisions of this Section 13 to any future employer of Option Holder, and the
Company expressly reserves the right to provide such notice to Option Holder’s
future employer(s).

 

(e)        Severability. If any provision or part of any provision of this
Section 13 is held for any reason to be unenforceable, (i) the remainder of this
Section 13 shall nevertheless remain in full force and effect and (ii) such
provision or part shall be deemed to be amended in such manner as to render such
provision enforceable.

 

14. Notice of Disqualifying Disposition of ISO Shares.  The Option Holder agrees
that if he or she disposes of any Option Shares received pursuant to the
exercise of an ISO within two (2) years after the Grant Date or within one
(1) year after such Option Shares were transferred to Option Holder (the
“Holding Period”), then Option Holder will notify the Committee of such
disposition within thirty (30) days after the date of any such disposition and
of the amount realized upon such disposition.

 

15. Qualification as an ISO.  If the Option granted to the Option Holder is
designated as an ISO in the Grant Information, Option Holder understands that
the Option is intended to qualify as an “incentive stock option” within the
meaning of Section 422(b) of the Code.  Option Holder understands, further, that
with respect to an ISO, the Option Price for the Option Shares has been set by
the Committee at a price that the Committee has determined to be not less than
100% (or, if Option Holder owned at the time of grant more than 10% of the
voting securities of the Company, 110%) of the Fair Market Value (as defined in
the Plan) of the Option Shares on the Grant Date.

 

--------------------------------------------------------------------------------


 

16. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  The Option Holder hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company.  The Option Holder hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

 

17. ISO Option Shares Retained with Broker Until Disposition.  If the Option
granted to the Option Holder is designated as an ISO in the Grant Information,
any Option Shares received under this Option will be deposited into an account
established in the name of the Option Holder with the Company’s Designated
Broker.  The Option Holder agrees to allow the Designated Broker to retain such
Option Shares in the Option Holder’s account with the Company’s Designated
Broker until the expiration of the Holding Period or, if earlier, the date the
Option Holder sells or otherwise disposes of the Option Shares.

 

18. Lock Up Agreement.  The Option Holder agrees that upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, the Option Holder shall agree in writing that for a period of time
(not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Option Holder will not sell, make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
Option Shares issued pursuant to the exercise of the Option, without the prior
written consent of the Company or such underwriters, as the case may be.

 

19. Transfer of Shares.  The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions of this Agreement and the Plan.

 

20. Expenses of Issuance of Option Shares.  The issuance of stock certificates
upon the exercise of the Option in whole or in part, shall be without charge to
the Option Holder.  The Company shall pay, and indemnify the Option Holder from
and against any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the exercise of the Option in whole or in part or the
resulting issuance of the Option Shares.

 

21. Withholding.  No later than the date of transfer of the Option Shares
pursuant to the exercise of the Option granted hereunder (and in any event no
later than three days after Option exercise), the Option Holder shall pay to the
Company or make arrangements satisfactory to the Committee in any manner
permitted by the terms of the Plan regarding payment of any federal, state or
local taxes of any kind required by law to be withheld upon the exercise of the
Option and the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind otherwise due to the Option
Holder, federal, state and local taxes of any kind required by law to be
withheld upon the exercise of the Option.

 

22. References.  References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.

 

--------------------------------------------------------------------------------


 

23. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given (a) when delivered if
delivered in person, (b) three days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (c) one day after being sent
for next business day delivery, fees prepaid, via a reputable nationwide
overnight courier service, (d) on the date of confirmation of receipt of
transmission by facsimile or (e) on the date of the notice being sent by e-mail
at the e-mail address in the records of the Company, in each case to the
intended recipient as set forth below (or to such other address, facsimile
number, email address or individual as a party may designate by written notice
to the other parties, except that notices of change of address shall be
effective only upon receipt):

 

If to the Company:

 

Helen of Troy Limited

One Helen of Troy Plaza

El Paso, Texas 79912

Attn.: General Counsel

 

If to the Option Holder:

 

At the address last on the records of the Company or any Subsidiary.

 

24. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.

 

25. Entire Agreement.  This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.

 

26. Counterparts.  This Agreement may be executed (via written or electronic
means) in two counterparts, each of which shall constitute one and the same
instrument.

 

27. Conflict.  To the extent the provisions of this Agreement conflict with the
terms and conditions of any written agreement between the Company and the Option
Holder, the terms and conditions of such agreement shall control.

 

IN WITNESS WHEREOF, the undersigned is deemed to have executed this Agreement as
of the Grant Date and Option Holder is deemed to have executed this Agreement as
of the date of his or her acceptance of the grant on the Designated Broker’s
website.

 

 

 

HELEN OF TROY LIMITED

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------